IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 14 MM 2020
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 DALLAS RAY VAVRA,                               :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, to the extent the “Petition for Habeas

Corpus - Application for Leave of Court, to File Original Process” seeks leave to file

original process, the petition is GRANTED. In all other respects, the “Petition for Habeas

Corpus - Application for Leave of Court, to File Original Process” is DENIED.